—Judgment, Supreme Court, New York County (Renee White, J.), rendered December 17, 1992, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 x/2 to 5 years, unanimously affirmed.
*349Upon exercise of our factual review powers, we find by a preponderance of the evidence that defendant knew and appreciated the consequences of his conduct or that such conduct was wrong. Concur—Ellerin, J. P., Rubin, Kupferman, Williams and Mazzarelli, JJ.